     Case 1:20-cv-00738-SHR-EB Document 6 Filed 06/02/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EDWIN GUZMAN,            :
   Petitioner            :
                         :                      No. 1:20-cv-738
   v.                    :
                         :                      (Judge Rambo)
WARDEN DOUGLAS K. WHITE, :
   Respondent            :

                                ORDER

     AND NOW, on this 2nd day of June 2020, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.   Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
          § 2241 (Doc. No. 1) is DISMISSED; and

     2.   The Clerk of Court is DIRECTED to CLOSE the above-captioned
          case.



                                   s/ Sylvia H. Rambo
                                   United States District Judge
